Citation Nr: 0010948	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-18 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

REMAND

The veteran served on active duty from January 1959 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran has testified at a hearing 
before the RO hearing officer in February 1999 and before the 
undersigned Member of the Board in March 2000.  The 
transcripts have been associated with the claims file.

The veteran contends that his psychiatric disability has 
become so severe over the past 25 years that it warrants a 
100 percent evaluation.  He reports that he has received no 
VA treatment for his psychiatric disorder since his 
retirement from the military.  In order to apply the rating 
schedule to rate the veteran's disability, the Board must 
refer to medical evidence as well as considering the 
contentions and testimony of the claimant.  In order to apply 
the rating schedule, accurate and fully descriptive medical 
examinations are required, and the disability must be 
evaluated in relation to its history.  38 C.F.R. § 4.1 
(1999).

The medical records in the claims folder include, in addition 
to service medical records, three VA examinations.  The 
first, in May 1973 was done in connection with the veteran's 
original claim for compensation.  There are two VA 
examinations in connection with the veteran's current claim 
for increase, one in September 1998, and the other in 
February 1999.  The veteran's private psychiatric treatment 
records are not of record.  The veteran has reported that he 
received treatment from Dr. Bernard Ellis, who is now 
deceased.  He has reported on VA examination treatment from 
Dr. Butler, which he denied in his RO hearing.  The veteran's 
treatment records from his private physicians are important, 
so that any VA psychiatric examination may be accomplished in 
the context of the veteran's treatment history, and so that 
any rating of his psychiatric disorder may take into account 
his history.  The veteran has, at various times, expressed 
his willingness for his private records to be obtained 
(release submitted for Dr. Ellis' treatment records in July 
1998), and has made statements indicative of an unwillingness 
to have his private records made available (in his notice of 
disagreement, he stated no one had access to his private 
records; in his hearing officer hearing in February 1999, he 
stated again that no one had access to his psychiatric 
records, and he wanted to be evaluated without reference to 
them; and, in his hearing before the undersigned in March 
2000, he stated that he had told his private doctor never to 
release his records).

The veteran has a right to privacy with respect to his 
medical/psychiatric treatment records.  It is his right to 
decline to make those records available to VA.  However, 
evaluation of the current status of his disability requires 
competent medical review of his history, based upon the 
medical records themselves rather than on the veteran's lay 
report of his treatment history and on his own assessment of 
the severity of his illness.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)).  Accordingly, the 
RO should ask the veteran either to submit copies of his 
private psychiatric treatment records, or to provide a signed 
release so that those records may be requested by the RO.  
The signed release that he provided in July 1998 has expired.  
The veteran should be advised of the importance of these 
records to his evaluation, and should be given a reasonable 
period of time to respond.

The veteran states that he has been receiving Social Security 
Disability Insurance since 1973.  The adjudication and 
medical records supporting the award of SSDI should be 
requested and associated with the claims file.  Any 
subsequent re-evaluations should also be obtained.

Thereafter, if additional medical records relating to the 
veteran's psychiatric treatment since 1973 are received, 
schedule the veteran for a VA examination in order to assess 
the severity of his service-connected psychiatric disorder, 
with the examiner to review the veteran's claims file and, in 
particular, his private psychiatric treatment records, prior 
to the examination.  If the veteran does not provide his 
private treatment records or authorize release of them to VA, 
and the Social Security Administration records contain no 
information about the veteran's psychiatric disability since 
1973, a third examination would be unnecessary.  The veteran 
has asserted, in essence, that the VA examinations he was 
given were not thorough enough to evaluate him.  He has 
requested psychological testing.  Because his diagnosis is 
not in question, but the issue is the severity of the 
condition, the Board declines to order psychological testing, 
leaving the question of whether it is required or necessary 
to the VA examiner.  However, if the veteran's historical 
psychiatric treatment records are obtained, a more thorough 
evaluation of his disability would be aided by asking the 
veteran to report for a period of hospitalization for 
observation and evaluation.

Accordingly, in order to give the veteran every consideration 
with respect to his appeal, this case must be remanded for 
the following actions:  

1.  Ask the veteran to provide the names, 
addresses, and dates of treatment of any 
private psychiatric care providers who 
may have treated him since his separation 
from service, as well as appropriate 
releases for their treatment records.  
After receipt of the information and 
appropriate releases from the veteran, 
the RO should request any such records 
and associate them with the claims file.  
Tell the veteran that he may, if he 
prefers, submit those treatment records 
himself.  Give him an appropriate period 
of time to either submit the records or 
provide appropriate releases.  If any 
request by the RO for private treatment 
records is unsuccessful, notify the 
veteran so that he may present the 
records himself, in keeping with his 
ultimate responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (1999).

2.  Contact the Social Security 
Administration, and request copies of 
their decision in 1973 awarding the 
veteran Social Security Disability Income 
and the complete records upon which they 
based a determination of disability.  Any 
subsequent decisions and supporting 
medical records should also be requested.  
All attempts to secure these records 
should be documented in the claims 
folder.

3.  Thereafter, if, and only if, medical 
evidence relating to the veteran's 
psychiatric treatment and care since 1973 
is received, schedule the veteran for a 
period of VA hospitalization for 
observation and evaluation by an 
appropriate specialist for the purpose of 
obtaining a current assessment of the 
severity of the veteran's service-
connected psychiatric disorder, aided by 
review of the veteran's psychiatric 
treatment history.  A copy of this remand 
and the veteran's claims file must be 
made available to the examiner for a 
complete review prior to the 
hospitalization for evaluation, and the 
examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims file.  If any testing 
is deemed necessary by the examiner to 
evaluate the veteran's paranoid 
schizophrenia, it is to be accomplished.

5.  After completing the development, the 
RO must review the claims folder to 
ensure that it includes all evidence 
requested, or if any is unavailable, a 
record of the attempts to obtain it.  The 
RO must also ensure that the observation 
and evaluation report, if one is ordered, 
complies with the remand instructions.  
If not, it must be returned to the 
examiner for clarification or correction.  
38 C.F.R. § 4.2 (1999).  

Thereafter, the RO should adjudicate the veteran's claim for 
an increased disability rating for paranoid schizophrenia.  
The case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

